 1   Christopher J. Caine #168500
     THE CAINE LAW FIRM
 2   1365 N. Van Ness Ave.
     Fresno, CA 93728
 3   Telephone: (559) 266-4529
     Fax: (559) 266-4533
 4
     Attorney for Defendant
 5
                              IN THE UNITED STATES DISTRICT COURT
 6
                                 EASTERN DISTRICT OF CALIFORNIA
 7

 8
     UNITED STATES OF AMERICA,                             )         Case No: 1:19-cr-0090-LJO
 9                                                         )
                                     Plaintiff,            )         STIPULATION AND ORDER FOR
10                                                         )         A CONTINUANCE
            v.                                             )
11                                                         )
     EDILBERTO VIDRIO,                                     )
12                                                         )
                                     Defendant.            )
13                                                         )         Date: 7/29/19
                                                           )         Time: 2:00 P.M.
14                                                                   Dept: Duty Magistrate

15   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE ERICA P.
16   GROSJEAN, AND LAUREL MONTOYA, ASSISTANT UNITED STATES ATTORNEY:
17          The Defendant, EDILBERTO VIDRIO, by and through his attorney of record,
18   CHRISTOPHER J. CAINE, hereby requests a continuance to complete bond matters.
19          Mr. Vidrio is scheduled for a status review regarding the property bond on July 8, 2019. Mr.
20   Vidrio and Assistant United States Attorney, Laurel Montoya, stipulate to the following: continue the
21   status review regarding the property bond hearing date to July 29, 2019 at 2:00 P.M. due to complex
22   issues regarding the property bond such as: there are eight owners named on the Deed and three of
23   those have spouses that have to relinquish ownership rights to the property in order to have clear title.
24   ///
25   ///
26   ///
27   ///
28   ///
 1   IT IS SO STIPULATED.

 2   DATED: 7/1/19                              Respectfully submitted,

 3

 4                                              _/S/ Christopher J. Caine___________
                                                Christopher J. Caine #168500
 5                                              THE CAINE LAW FIRM
                                                Attorney for Defendant
 6

 7

 8   DATED: 7/1/19
                                                _/S/ Laurel Montoya_______________
 9                                              Laurel Montoya
                                                Assistant U.S. Attorney
10

11                                               ORDER

12          IT IS SO ORDERED that the status hearing regarding the property bond be continued to
13   July 29, 2019 at 2 p.m. before Magistrate Judge Stanley A. Boone.
14

15   IT IS SO ORDERED.

16
        Dated:    July 2, 2019                              /s/
17                                                   UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26
27

28

                                                    2
